*603OPINION
By THE COURT
This matter is submitted to the court Upon the motion of defendants in error to dismiss the petition in error heretofore filed herein for the reason that the briefs in support of the same were not filed in accord with Rule VIII of the Rules of Practice of the Court of Appeals.
Rule VIII, supra, provides in part as follows:
“Unless otherwise ordered by the court or, a judge thereof, briefs shall be filed as follows:
“Counsel for plaintiff in error shall, within fifteen days after filing petition in error, file with the clerk three printed or typewritten copies of a brief containing a statement of the questions presented and a succinct statement of so much of the cause, referring to the pages of the record, as is necessary to show how the questions arise, together with a statement of the authorities relied upon.
“Upon failure of plaintiff in error to file briefs as herein required, unless good cause be shown to the contrary, the cause will be dismissed for want of prosecution, or otherwise disposed of at the discretion of the court.”
It appears from the record that the petition in error herein was filed on January 30th, 1935, and that the briefs of the plaintiff in error in support thereof were filed on March 18, 1935. Neither the court nor a judge thereof entered any order granting to the plaintiffs in error additional time Within which to file their briefs. No good cause for the failure to file briefs within the fifteen day period is shown. Attorneys have been notified of the intention of the court to enforce this rule beginning January 1st, 1935. This rule has been adhered to by the Appellate Court of this district since January I, 1935. Therefore, it will continue the precedent which has been established and will order that this petition in error be dismissed for failure of the plaintiff in error to comply with Rule VIII of the Rules of Practice in the filing of his briefs. An entry may be drawn saving exceptions.
BARNES, PJ, HORNBECK and BODEY, JJ, concur. .